THOMPSON, J.
Bruce L. Williams appeals the trial court’s order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. We reverse and remand for a hearing on the merits.
Williams filed his pro se motion to correct illegal sentence, and the circuit court scheduled the motion for a hearing. During the hearing, the trial court stated that Williams’s motion pertained to a case that remained pending with the Fifth District. Therefore, the court stated, it did not have jurisdiction and denied the motion without considering the merits. A review of the appellate and circuit court files indicates that this court had ruled on the appeal and entered a mandate. Thus the trial court did have jurisdiction. Therefore, we reverse and remand to the trial court to consider Williams’s motion to correct an illegal sentence.
REVERSED and REMANDED.
PALMER, J., and PETERSON, E„ Senior Judge, concur.